 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:

 

DATE FILED: FEB eT 2020 eT 2020

 

 

 

Philip E. DeBlasio,

 

 

 

Plaintiff,
18-cv-6841 (AJN)

—_—V~-
ORDER

Leonard Smith, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

At a conference before Magistrate Judge Cave held on February 19, 2020, Plaintiff stated
“on the record multiple times that he wants to dismiss [this] case because he does not know
whom to sue.” See Dkt. No. 44; see also generally Dkt. No. 45. Judge Cave invited him to
“seek assistance from the Pro Se Clinic, but he refused.” See Dkt. No. 44; see also generally
Dkt. No. 45.

The Court deems these statements a notice of voluntary dismissal pursuant to Rule
4l(a)()(A)(Gi) of the Federal Rules of Civil Procedure. Accordingly, this action is dismissed
without prejudice. This Order will be mailed to Plaintiff and that mailing will be noted on the

public docket.

SO ORDERED.

  

Dated: February a\ , 2020
New York, New York

 

ALISON J. NATHAN
United States District Judge

 
